Wells, J.
The reservation inserted in all the deeds of the •everal lots, when read in connection with the plan showing the street extending across them all, indicates an intent of the grantors to make the rights of the several grantees mutual and common throughout the whole length of the street. It is not merely a reservation of the right to pass across the strip of land defined, but of so much land, “ to be used as a street or passageway ”; that is, of the use of it as and for a street or passage-way. It is declared to be for the accommodation of all the lots, “ num*582bered from five to fourteen, inclusive,” and “ to be used in com mon by the owners of said several lots.” The subsequent words contained in some of the deeds, “ as a passage-way to said North Street,” are a part of the description of the street or passage-way, indicating its terminus or outlet, and not a limit upon the right of use restricting each owner to that part of the way which is necessary to enable him to reach North Street. Unless a common right in all the owners of lots to the whole extent of the street was intended, the words used are appropriate only to the conveyance of the first lot from North Street, number five; and are wholly senseless when applied to the lot numbered fourteen.
The question then arises whether the intent of the grantors, thus manifested, can be affected by the instruments which they have executed.
There are no express words of grant or covenant from which the grantees can derive any right of way. But the reference to the plan, and the words in the deed defining the way and declaring its purpose, are equally effective, operating by implication or as an estoppel. See Fox v. Union Sugar Refinery, 109 Mass. 292.
It does not appear from the agreed statement in what order of time the several lots were conveyed by the original owners of the entire track. If the conveyances were simultaneous, then the rights reserved to the grantors in each deed, would pass at once to the several grantees of all the other lots. If the plaintiff’s lots, numbers twelve, thirteen and fourteen, were conveyed first, the rights reserved to the grantors would become appurtenant to their remaining land, and pass with it by their subsequent deeds of the several lots. If the defendant’s lot, number eleven, was conveyed first, the remaining land of the grantors would thereby be made subject to the easement of way defined in the deeds The servitude would then pass with the subsequent conveyances through which the plaintiffs derive title, and the words of reservation would be construed, in respect to rights of way already existing, as words of exception.
By this construction all the words of the several deeds may have their full operation without violating any rule of law.
*583The defendant then had a right of way which justified him in the removal of obstructions placed therein.
There had been no such continuous maintenance of a fence across the way, by the plaintiff, as to defeat this right.

Judgment for the defendant.